Concurring Opinion by
Judge MacPhail:
Although the majority opinion clearly and accurately states on page 2 of the slip opinion1 that the bond proceeding took place before the Board rendered its decision, the majority, nevertheless, decides this case on the basis of the requirements of Section 1008(4) of the Code which pertains to bond proceedings after the Board has rendered its decision and an appeal has been taken to the court of common pleas. The majority correctly interprets the significant change in the law with respect to the provisions of Section 1008(4) which obligates the trial óourt to consider the merits of the appeal in a proceeding under that section.
*8It is Section 916 of the Code, 53 P.S. §10916, however, which applies to the bond proceedings in this case. That section was also changed by the legislature and now provides that the trial court may consider evidence on the merits of the case in a bond proceeding which occurs before the Board has reached its decision. Obviously, the same result will be reached if Section 916 is applied since the trial court refused to accept evidence on the merits.

 Footnote 7 of the majority opinion is inconsistent with what is said in the body of the opinion and is, in my judgment, inaccurate.